Citation Nr: 0006798	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-18 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.







After adjudicating other issues then pending on appeal, the 
Board of Veterans' Appeals (Board) remanded the claim of 
entitlement to service connection for peripheral neuropathy 
as secondary to AO exposure to the RO for further development 
and adjudicative actions in February 1998.

In June 1999 the RO denied entitlement to service connection 
for a neuropsychiatric disorder as secondary to AO exposure.  
A notice of disagreement with this determination has not been 
filed, and accordingly this claim is not before the Board for 
appellate review.

In October 1999 the RO affirmed the previous denial of 
entitlement to service connection for peripheral neuropathy 
as secondary to AO exposure.

The RO has returned the case to the Board for further 
appellate review.


FINDING OF FACT

The claim of entitlement to service connection for peripheral 
neuropathy as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for peripheral 
neuropathy as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).

Where organic diseases of the nervous system are manifested 
to a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a) (1999).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1999) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; Porphyria cutanea tarda; Multiple myeloma; 
Respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft tissue sarcoma.  38 C.F.R. § 3.307(e) 
(1999).

Effective November 7, 1996, presumptive service connection is 
also warranted for acute and subacute peripheral neuropathy 
and prostate cancer under 38 C.F.R. § 3.309(e).  61 Fed. Reg. 
57586-57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).

For the purpose of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  38 C.F.R. 
§ 3.307(a)(6)(ii) has been amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  Presumptive 
service connection is warranted for prostate cancer that 
manifests itself to a degree of 10 percent at any time after 
exposure.

For the purpose of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (1999).  
AO is generally considered an herbicide agent and will be so 
considered in this decision.

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends to the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneiform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA formally announced in the Federal 
Register, on January 4, 1994, that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for certain conditions, or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted." 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his/her claim.  
38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

The Court of Appeals held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in 
service [disease or injury] and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required." Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy at 81).

The issue of whether the veteran currently has presumptive AO 
disorders or whether he developed the claimed post-service 
disability secondary to AO exposure during his period of 
military service involves a medical diagnosis or opinion as 
to medical causation; thus competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. at 93.  

The record does not reflect that the veteran has a medical 
degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, he is not 
competent to provide evidence or opinion that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Savage v. Gober, 10 Vet. App. 489, 497 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

The veteran's record of service (DD-214) shows that he had 
one year of foreign service and that he received the Vietnam 
Campaign and Service Medals.  Service medical records contain 
no evidence or findings of peripheral neuropathy.

Associated with the claims file are VA hospital summaries to 
pertaining to inpatient care during the early 1970's.  There 
was no evidence or findings of peripheral neuropathy.  A VA 
hospital summary for inpatient care in 1984 contains no 
evidence or findings of peripheral neuropathy.

On file is a substantial quantity of VA and non-VA medical 
records which are negative for any evidence or findings of 
peripheral neuropathy.

On file is a record dated in February 1997 from a VA 
physician of the Clinical Immunology/Allergy department.  The 
VA physician noted that per his discussion with the veteran, 
it was his understanding that the veteran's problems with 
peripheral neuropathy predated the diagnosis of diabetes 
mellitus (1985) by several years, though the exact dates were 
uncertain at this point in time.  Since the neuropathy had 
progressed in degree, since 1985, it was unclear whether 
diabetes alone was responsible for the progression, or some 
other processes.  

The VA examiner noted it was unclear whether diabetes may be 
the fundamental cause or not, since the disease may predate 
the diagnoses in many patients.  The VA examiner recorded he 
was unaware of any other problems that could contribute to 
progression of the veteran's neuropathy at this point in 
time, and could not rule out or rule in any contribution of 
pesticide exposure in the past.

VA conducted a peripheral nerves examination of the veteran 
in June 1998.  The examiner noted that the veteran was 
referred for evaluation of peripheral neuropathy as there 
were questions as to whether he had developed an acute or 
subacute peripheral neuropathy during his time of potential 
exposure to AO.  There were also questions as to reconciling 
the findings reported in February 1997.  The examiner noted 
that the veteran's claims files had been reviewed.

The examiner noted that the veteran had served in the Army 
between July 1966 and July 1969.  This included service in 
Vietnam where, in addition, he served as a combat engineer.  
His service records did not document any history of 
peripheral neuropathy.  An examination in May of 1969 did not 
indicate any neurologic deficits, including peripheral 
neuropathy.  The veteran reported he began having symptoms in 
the early 1970's.  He described this as intermittent tingling 
and numbness in his lower extremities.  Since his military 
service, he had had various jobs, including initially working 
for General Electric and subsequently working for other 
manufacturing jobs or part distribution jobs.  He had no 
employment associated with chemical exposure.

The examiner further recorded that the veteran began being 
seen by VA for his history of chronic ear conditions.  He 
continued to have symptoms of intermittent tingling and 
numbness which he reported would resolve when he was given 
medications, including aspirin and antibiotics, for his ear 
conditions.  He was diagnosed as having diabetes in 1985, but 
was not placed on any treatment at that time.  It was after 
he was seen at the Diagnostic Clinic where he was again 
diagnosed as having Type II diabetes, as well as hypertension 
in 1994.  He had been subsequently followed by VA and started 
on oral hypoglycemics as well as antihypertensive 
medications.  He reported that since being on thee 
medications he had had significant improvement of his 
symptoms of tingling and numbness.  He was unaware of any 
persistent numbness in his feet or hands.

The examiner noted the veteran had intermittent tightness 
symptoms in his hands.  He had a prior history of mild 
alcohol use.  The examiner made reference to a physician note 
dated February 5, 1997 from a VA clinical immunologist.  In 
that note the immunologist reported that the veteran's 
peripheral neuropathy predated the diagnosis of diabetes and 
there was some progression of his peripheral neuropathy since 
the diagnosis in 1985.  He could not rule in or out any 
contribution of pesticide to the veteran's peripheral 
neuropathy.

The examination concluded in a diagnosis of distal sensory 
polyneuropathy.  In his discussion the VA examiner noted that 
the veteran's claims files were available for review as well 
as the remand statement and physician statement from February 
1997.  The examiner noted that there was no medical 
documentation that the veteran had developed an acute or 
subacute peripheral neuropathy during his time of exposure to 
AO while in Vietnam.  His symptoms of peripheral neuropathy 
by history began in the early 1970's and continued to mildly 
progress until he began treatment for diabetes in 1984.  

The examiner noted that the veteran's current examination 
showed predominantly small fiber sensory neuropathy in his 
lower extremities.  The examiner recorded that the etiology 
of the veteran's peripheral neuropathy which by history had 
begun in the early 1970's was uncertain.  

At this point it was either idiopathic or secondary to 
preexisting diabetes which was not diagnosed until 1985.  
Whatever the etiology, there was no medical evidence to 
support the contention that AO was causative.  The fact that 
his peripheral neuropathy symptoms persisted and progressed 
even before his diagnosis of diabetes was not supportive of a 
transient neuropathy associated with AO exposure.  

The VA examiner noted that the statements made by the VA 
immunologist in February 1997 were accurate other than the 
fact that it can be stated that there was no medical evidence 
to support that pesticides during the veteran's military 
service were involved in his peripheral neuropathy which he 
developed after his military service.  

Analysis

In the instant case there is no medical diagnosis on file 
identifying any of the conditions listed at 38 C.F.R. 
§ 3.309(e) for presumptive service connection based on 
herbicide exposure.  Therefore, the veteran is not entitled 
to service connection on a presumptive basis.  Furthermore, 
pursuant to the Court's holding in McCartt, supra, even 
though the veteran served in Vietnam, he is not entitled to 
the presumption that he was exposed to AO during that period 
either.

Nevertheless, the veteran is still entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that peripheral neuropathy 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the veteran has not submitted a well 
grounded claim of entitlement to service connection for 
peripheral neuropathy.  As the Board reported earlier, acute 
or subacute peripheral neuropathy is transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.  




The VA examiner who undertook an extensive review of the 
veteran's claims file specifically pointed out that there was 
no medical documentation to show that the veteran developed 
acute or subacute peripheral neuropathy while serving in 
Vietnam.  The VA examiner also acknowledged that the etiology 
of the veteran's post service diagnosed peripheral neuropathy 
was uncertain.  In other words, there is no competent medical 
evidence or authority of record linking the veteran's 
peripheral neuropathy to service.

The Board notes that the only evidence submitted to show that 
the veteran has acute or subacute peripheral neuropathy is 
the veteran's own contentions.  Such a determination of 
medical diagnosis requires competent medical evidence in 
order to have probative value.  Caluza at 504; Grottveit  at 
93.  Nothing in the claims file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  Consequently, his 
contentions cannot well ground the claim of service 
connection for peripheral neuropathy.  

The veteran has alleged that he has had symptomatology since 
the early 1970's.  Although the veteran is competent to 
testify as to observable symptoms, he is not competent to 
provide evidence or opinion that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Savage v. Gober, 10 Vet. App. 489, 497 (1997).

The Board notes that the VA examiner who reviewed the 
veteran's claims file specifically determined that there was 
no medical evidence of record to conclude that AO constituted 
the etiology of his peripheral neuropathy.  To be more 
specific, the examiner stated that the fact peripheral 
neuropathy symptoms persisted and progressed even before the 
diagnosis of diabetes mellitus was not supportive of a 
transient neuropathy associated with AO exposure.  


Section 5107 of Title 38, United States code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
peripheral neuropathy as secondary to AO exposure must be 
denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from the RO, which denied the 
claim on the merits, the appellant has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
peripheral neuropathy as secondary to AO exposure.

Because the veteran has not submitted a well grounded claim 
of service connection for peripheral neuropathy as secondary 
to AO exposure, VA is under no obligation to assist him in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is cognizant, however, that the Court 
has held that VA may have an obligation under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of evidence needed to 
complete a claim.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  

The Court has held the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
veteran has identified no such evidence.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for peripheral neuropathy as secondary to AO exposure is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

